Citation Nr: 0726870	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and M.A.


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1960 to December 1963.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas which denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran initiated a notice of disagreement (NOD) in 
November 2005.  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in June 2006.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a March 2007 videoconference hearing.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  The medical and other evidence of record supports the 
conclusion that the veteran's bilateral hearing loss is as 
likely as not due to noise exposure in service.

2.  The medical and other evidence of record supports the 
conclusion that the veteran's tinnitus is as likely as not 
due to noise exposure in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2006).  

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002);  38 C.F.R. §§ 3.102,  
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Because these two issues involve the 
application of similar law to similar facts, the Board will 
address them together.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
bilateral hearing loss and tinnitus claims in March 2005.  
The letter appears to be adequate.  The Board need not, 
however, discuss in detail the sufficiency of the VCAA notice 
letters or VA's development of the claims in light of the 
fact that the Board is granting the claims.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefits sought on appeal.  Cf. 38 C.F.R. 
§ 20.1102 (2006).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated June 2006.  As 
discussed in detail below, the Board is granting the 
veteran's claims.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
needed under Dingess.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  As was noted in the Introduction, in March 
2007 he presented personal testimony before the undersigned 
Veterans Law Judge at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1113 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

With respect to Hickson element (1), the May 2005 VA 
audiological examiner diagnosed the veteran with tinnitus and 
found that "audiological test results revealed a bilateral, 
mild to severe sensorineural hearing loss."  Hickson element 
(1) is accordingly met for both claims.

Regarding element (2), in-service disease or injury, the 
Board will separately address disease an injury.

Concerning disease, the service medical records do not 
mention hearing loss or tinnitus, and the veteran himself 
does not appear to contend that he complained of same.

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
airplane engines and catapults on aircraft carriers.  See the 
March 2007 hearing transcript, pages 3-4.  The Board has no 
reason to doubt the veteran's sworn testimony.  Moreover, the 
service records support the veteran's statement that he 
worked on the flight deck and hangar deck of two aircraft 
carriers, operating the catapults and arresting gear, which 
indicates that he was likely to have been exposed to such 
noise in service.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  For the purposes of this decision, the Board will 
assume that the veteran experienced hazardous noise exposure 
during service.  This is sufficient to satisfy Hickson 
element (2), in-service incurrence of injury.  

With respect to element (3), medical nexus, there are two 
opinions on this matter, neither of which is particularly 
strong.  Nonetheless, the Board finds that the medical 
evidence in this case shows that the veteran's bilateral 
hearing loss and tinnitus are related to acoustic trauma in 
service.

A private medical opinion, by D.K. M.D. in December 2004, 
noted that the veteran did not receive a formal hearing test 
while in service.  The veteran was tested by spoken whisper 
at normal loudness and distances while in the Navy.  Dr. D.K. 
opined that that test "would not be enough information to 
really say for sure that [the veteran] had normal hearing at 
all pitches, so it is possible that [the veteran] did have a 
little bit of a high-pitch loss due to noise exposure in the 
military . . . and the records just don't show it."  Dr. 
D.M.K. concluded that "[the veteran] has high-pitched 
hearing loss which looks like it was due to noise exposure . 
. . ."    

The veteran underwent a VA examination in May 2005.  The 
examiner noted that he could not "resolve the issue of [the 
origin of] hearing loss without resorting to mere 
speculation."  The examiner did note, though, that 
"veteran's current hearing loss is worse than given as 
average for a man his age . . . ."  The examiner concluded 
that "it is possible that the veteran had a hearing loss at 
the time of separation."  The examiner further stated that 
an "opinion on [the] etiology of tinnitus can only be made 
out of speculation, as well."    

Significantly, there is no medical opinion of record which 
suggests that there may be another, non service-connected, 
cause for the veteran's hearing loss and tinnitus.

After reviewing the record, the Board finds that the 
competent medical evidence is in equipoise as to the crucial 
medical question of whether the veteran's bilateral hearing 
loss and tinnitus are a result of the acoustic trauma in 
service.  The Board will therefore apply the benefit of the 
doubt rule.  See Gilbert, supra.  Accordingly, Hickson 
element (3), and thus all elements, has been met.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is warranted.  The benefits sought on appeal are 
granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


